Citation Nr: 0307695	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatic heart 
disease. 


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1953.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Columbia, South Carolina, (hereinafter RO).  The 
veteran was initially denied service connection for rheumatic 
heart disease by rating action in  November 1964.  An attempt 
to reopen that claim was denied by the RO in March 1996.  The 
current appeal arises from a February 1998 decision entered 
by the RO that again denied service connection for rheumatic 
heart disease.  The veteran appealed this decision to the 
Board, and in a March 2000 decision, the Board determined 
that the veteran had failed to present new and material 
evidence to reopen his previously denied claim.  The veteran 
then appealed the Board's March 2000 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, 
filed an unopposed motion for remand and to stay proceedings 
in order to provide an opportunity to have the veteran's 
appeal considered by the Board in light of the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), which had 
been enacted after the Board's March 2000 decision.  The 
Court granted this motion in a January 2001 order, and the 
case was returned to the Board.  An August 2001 Board remand 
directed the RO to apply the provisions of the VCAA, to 
include obtaining additional service medical records which 
may be available, and a medical opinion.  This action was 
substantially accomplished by the RO, and this case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  In a November 1964 rating decision, the RO denied, on the 
merits, the veteran's  claim for service connection for 
rheumatic heart disease.  The veteran was notified of that 
decision in November 1964 and did not appeal.

3.  In a March 1996 rating decision, the RO concluded that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a cardiovascular 
disorder.  The veteran was notified of that decision in March 
1996 and did not perfect an appeal.

4.  None of the evidence received since 1996 in support of 
the veteran's attempt to reopen his claim for service 
connection for rheumatic heart disease is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for rheumatic heart disease. 


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a cardiovascular disorder is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.301(a) (2002).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for rheumatic heart 
disease is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
2002); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

As indicated in the August 2001 remand, there has been a 
significant change in the law with the enactment of the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  These 
amendments revised the definition of new and material 
evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  This revision,  
however, was made effective with respect to claims filed on 
or after August 29, 2001, and is not applicable to the 
veteran's appeal since his attempt to reopen his claim for 
service connection was filed several years prior to this 
date.   

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by the April 1998 statement of the case, 
a letter dated in December 2001, and supplemental statement 
of the case dated in November 2002.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records and VA 
clinical records dated through the April 2002 VA examination, 
has been obtained by the Board, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  The RO conducted additional efforts to obtain the 
service medical records identified in the August 2001 remand, 
and the official service department response, as documented 
in a report dated in November 2002, is that there are no 
additional service medical records available.  The Board 
notes that the December 2001 letter discussed above notified 
the veteran of the type of information, including medical or 
lay evidence, not previously provided to the Secretary 
necessary to substantiate the claim.  This letter also 
essentially explained which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with section 
5103A of this title and any other applicable provisions of 
law, will attempt to obtain on behalf of the claimant.  See 
Zeugner-Maynard v. Principi, No. 01-1738 (U.S. Vet. App. 
January 23, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

With respect to new and material evidence claims, 5103A of 
the VCAA, which pertains to the duty to assist claimants, 
states that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
The Board has conducted a complete and thorough review of the 
claims folder.  As the Board has found that new and material 
evidence has not been presented to reopen his claim for 
service connection for rheumatic heart disease, and that all 
pertinent evidence has been associated with the claims folder 
as regards this claim, further assistance on the part of the 
VA is not warranted.  

II.  Factual Background/Analysis
  
The appellant initially filed a claim for service connection 
for rheumatic heart disease in August 1964.  He stated that 
he had begun receiving treatment for this condition 
(penicillin shots) when he was thirteen years old (i.e., 
prior to service), and he claimed that this condition was 
aggravated by his military service.  He indicated on his 
claim that he was treated for swelling and fever during 
service.  The RO was unable to obtain his service medical 
records at that time, but a copy of his separation 
examination in December 1953 indicated that he had been 
treated for diphtheria, mumps, and whooping cough during 
childhood, with no complications or sequela.  He had had mild 
arthritis in both legs since February 1953 that was not 
incapacitating.  He had been treated for this condition at 
the dispensary with medication, but not hospitalized.  There 
was no evidence of arthritis during the separation 
examination.  The appellant denied any other illnesses or 
injuries.

The veteran's VA records showed hospitalization in January 
1961 for possible rheumatic heart disease and in May 1961 for 
inactive rheumatic heart disease with mitral insufficiency.  
A November 1964 rating decision, inter alia, denied service 
connection for rheumatic heart disease, finding that this 
condition was neither incurred in nor aggravated by the 
appellant's military service.  A decision of a duly- 
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  38 
C.F.R. § 3.104(a).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The appellant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  The appellant 
was notified of that decision in November 1964 and did not 
appeal.  Therefore, it is final.

In December 1995, the appellant filed a claim for service 
connection for a heart condition.  He indicated that he was 
treated for this condition during service and in 1959 at the 
VA facility in Augusta, Georgia.  He stated that his doctors 
at that time told him that his condition had existed during 
his period of military service.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Since the 1964 rating decision, the RO had obtained numerous 
treatment and hospitalization records for the appellant, 
including VA records dated from 1965 to 1986; reports of VA 
examinations conducted in 1982, 1984, and 1985; and private 
records from South Carolina State Hospital, Randel Jones, 
Ph.D., and State Park Health Center.  The RO also obtained 
the veteran's service medical records, which consisted of his 
enlistment and separation examinations.  There was no 
reference to rheumatic fever or heart disease.

The additional medical records showed that the appellant 
frequently related a history of rheumatic heart disease, 
usually stating that this condition was diagnosed in 1959, 
but he did indicate on a few occasions that this condition 
began in 1953. See 1984 psychological evaluation by Dr. Jones 
and 1983 VA hospital summary. None of the additional records 
showed a diagnosis of or treatment for rheumatic heart 
disease.  When hospitalized at the VA facility in Salem, 
Virginia, in September 1966, the appellant stated that he was 
worried about his health because he had had rheumatic fever.  
He referenced receiving penicillin shots and having fevers 
and swelling of the knees and elbow.  He stated that he was 
told at the VA facility in Augusta in 1960 that he had 
rheumatic fever and that electrocardiograms had also shown a 
heart murmur that then "went away."  Extensive testing was 
done during the September 1966 period of hospitalization, 
with the conclusion that there was "no clinical evidence of 
rheumatic fever."  When hospitalized at the VA facility in 
Augusta from February to March 1980, he gave a history of 
organic heart disease, but evaluation "revealed no evidence 
to confirm history."

In connection with the appellant's 1995 claim, the RO 
obtained his VA records for treatment from 1995 to 1996 and 
his records from Abbeville County Memorial Hospital.  
Although these records referenced treatment for other 
cardiovascular disorders (i.e., coronary artery disease), 
none of the additional records showed a diagnosis of or 
treatment for rheumatic heart disease.

A March 1996 rating decision concluded that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for a cardiovascular disorder.  
A letter from the RO, advising the appellant of that decision 
and of appellate rights and procedures, was issued in March 
1996.  In April 1997, the appellant submitted a claim for 
service connection for rheumatic heart disease.  In May 1997, 
he submitted a notice of disagreement with the denial of his 
claim, and he denied ever submitting a prior claim for 
rheumatic heart disease.  In June 1997, the RO informed the 
appellant that his notice of disagreement was not timely.  As 
indicated above, a notice of disagreement must be filed 
within one year from notification of the decision.  38 
U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 
20.302(a).  In the circumstances of this case, a timely 
notice of disagreement was not filed with the March 1996 
denial of the appellant's claim.  38 C.F.R. §§ 20.201 and 
20.301(a).  Therefore, that decision is also final.  38 
U.S.C.A. § 7105. 

In January 1998, the appellant again filed a claim for 
service connection for rheumatic fever with resulting heart 
problems.  The February 1998 rating decision on appeal denied 
that claim on the merits, without considering the preliminary 
issue of whether the appellant had submitted new and material 
evidence to reopen this claim.  However, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability. Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.3); see 
also VAOPGCPREC 16-92 (1992).  Therefore, the Board must 
decide whether the appellant will be prejudiced by its 
consideration of the issue.

For the following reasons, the veteran's due process rights 
are not violated by this Board decision.  First, the relevant 
statutes and regulations regarding new and material evidence 
were included in the statement of the case provided to him in 
1998.  Second, when the RO denied the claim of entitlement to 
service connection for rheumatic heart disease in February 
1998, it necessarily reviewed all of the evidence of record 
to reach that decision.  Since the Board must review all of 
the evidence of record in order to determine whether new 
evidence has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  Essentially, in 
adjudicating this claim on the merits, the RO gave the 
appellant more of a review than he was entitled to.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The evidence received subsequent to March 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since March 1996, the following 
evidence has been received: (1) the appellant's contentions, 
including those raised at a personal hearing in 1999; (2) VA 
outpatient records for treatment and hospitalization in 1995 
and 1996; (3) a January 1961 VA record of hospitalization; 
(4) a letter from the appellant's primary VA physician dated 
in 1997 and (5) reports from an April 2002 VA examination, to 
include a medical opinion that there was no etiologic 
relationship between current heart disease and in-service 
pathology, to include rheumatic fever.   

To the extent that the appellant contends that he has 
rheumatic heart disease that originally manifested during his 
military service, this evidence is not new.  Prior to 1996, 
he had made numerous detailed statements concerning such 
allegations. He has not submitted any new contentions 
regarding this claim; he has merely, at best, repeated his 
prior assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the March 1996 
rating decision and is not new for purposes of reopening a 
claim.

The January 1961 VA record of hospitalization is also not 
new.  When this claim was originally adjudicated in 1964, of 
record was a document from the VA facility in Augusta showing 
hospitalization in January 1961 for inactive rheumatic heart 
disease.  The document submitted by the appellant in 1997 
contains exactly the same information.  This evidence is 
duplicative of evidence associated with the claims file at 
the time of the March 1996 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since 1996 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999). 

The Board concludes that the appellant has not submitted 
material evidence.  The overwhelming majority of the new 
evidence is not relevant to the claim, in that it does not 
show diagnosis of or treatment for rheumatic heart disease 
nor is there any medical evidence of record showing that any 
medical condition that the appellant has been treated for is 
a residual of prior rheumatic fever.  The January 1997 letter 
from the veteran's VA physician is arguably relevant to the 
claim to the extent he indicated that he had reviewed the 
appellant's earliest VA treatment records, which dated from 
1960 to 1966, and that per the appellant his rheumatic heart 
disease had developed during his active military service.  
However, this letter does not add anything to the voluminous 
evidence already of record.  Basically all that the physician 
has stated is (1) that the appellant was hospitalized in 1961 
for inactive rheumatic heart disease (a fact that has been 
known for many years), and (2) that the appellant claims this 
condition began during service (the same contentions he has 
been making for many years).  The physician did not render an 
opinion that the appellant's rheumatic heart disease began 
during service.  Finally, as the November 2002 VA examination 
does contain a medical opinion definitively stating that 
there is no etiologic relationship between in-service 
pathology, to include rheumatic fever, and a current heart 
disability, this evidence clearly is not material to reopen 
the claim.

Not only are the appellant's contentions and the letter from 
his physician insignificant standing alone, but they are also 
insignificant when considered in light of the other evidence 
of record.  The fact is that despite the appellant's 
contentions, he has never been conclusively diagnosed with 
rheumatic heart disease according to the evidence of record.  
The only "diagnoses" have been inactive or possible 
rheumatic heart disease, which indicates that the appellant 
did not have this condition at the time that those diagnoses 
were rendered.  All evaluations specifically conducted for 
the purpose of determining whether he has rheumatic heart 
disease have consistently been negative.  Finally, as 
indicated, the November 2002 VA examination resulted in the 
conclusion that there are no current residuals attributable 
to the in-service rheumatic fever.  

The appellant's contentions that he has rheumatic heart 
disease that began during his period of military service are 
neither material nor competent evidence.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to March 1996 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for rheumatic heart disease.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  Having found that 
the evidence is not new and material, no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit additional supporting 
evidence in this case because nothing in the record suggests 
the existence of evidence that might reopen the finally 
denied claim discussed above.  The veteran did not 
specifically identify a record which would demonstrate a 
medical nexus between a current heart disability and in-
service symptomatology or pathology.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
this decision.  


ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for rheumatic heart disease, 
the claim is not reopened, and the appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

